Citation Nr: 0915165	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-13 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for candida 
esophagitis, claimed as secondary to service-connected loss 
of teeth.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from October 1950 to 
October 1953 and from August 1954 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Veteran's case was subsequently transferred to 
the VA RO in Montgomery, Alabama.  

In a December 2007 rating decision the RO granted an 
additional claim that also had been appealed for service 
connection for residuals of cold injuries to the feet.  So 
that claim, having been resolved, is no longer at issue 
inasmuch as the Veteran did not separately appeal either the 
initial rating or effective date assigned for that 
disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).

Concerning the claims that remain at issue, the Board has 
advanced this case on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not caused or 
made permanently worse by his periods of military service.  

2.  The Veteran does not have a current diagnosis of 
tinnitus.  

3.  The Veteran's candida esophagitis is unrelated to his 
military service, including to his service-connected loss of 
teeth and shrapnel injuries.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008). 

2.  The Veteran's tinnitus was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008). 

3.  The Veteran's candida esophagitis was not incurred or 
aggravated in service and is not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  


For claims, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice, to the extent possible, should be 
provided to a claimant before the initial RO decision on a 
claim, as it was in this case, in June 2004.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, VCAA notice was not provided prior to the initial 
adjudication of the claim or, if provided, was inadequate or 
incomplete, this timing error can be "cured" by providing 
any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that any error in a VCAA notice, 
concerning any element of a claim, is presumed prejudicial.  
VA then bears the burden of rebutting this presumption by 
showing the essential fairness of the adjudication will not 
be affected because, for example:  (1) the defect was cured 
by actual knowledge on the part of the claimant, see Vazquez-
Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative 


that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007).  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding the Board had erred by relying on 
various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In the June 2004 letter already alluded to, the RO informed 
the Veteran of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The letters also informed him that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including the Social Security 
Administration (SSA).  He was advised that it was ultimately 
his responsibility to send other, private medical records or 
to provide a properly executed release (VA Form 21-4142) so 
that VA could request the records for him.  

The content of that pre-decisional letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duties to notify and assist.  The 
Veteran was advised of his opportunities to submit additional 
evidence.  Subsequently, the April 2005 SOC provided him with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, all obtainable evidence that he and 
his representative identified as relevant to the claims has 
been obtained and associated with the claims file for 
consideration, including the report of his military discharge 
examinations and his VA records, including the reports of his 
VA compensation examinations with etiology opinions - the 
determinative issue.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Several attempts were made to obtain service treatment 
records (STRs) from the National Personnel Records Center 
(NPRC), a military records repository.  Unfortunately, the 
NPRC responded that these records were unavailable and 
presumed destroyed in a 1973 fire at that facility.  Where, 
as here, STRs have been destroyed or are unavailable, the 
Board has a heightened duty to provide an explanation of the 
reasons or bases for its findings and to consider carefully 
applying the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Moore (Howard) v. 
Derwinski, 1 Vet. App. 401, 404 (1991).  This heightened duty 
also includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the [statutory duty to 
assist] also includes VA assistance in obtaining relevant 
records from private physicians when [the Veteran] has 
provided concrete data as to time, place, and identity."  
Olson v. Principi, 480, 483 (1992).  However, while the 
duty to assist is neither optional nor discretionary (see 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is 
not a one-way street; nor is it a "blind alley."  Olson, 
3 Vet. App. at 483.  "The VA's 'duty' is just what it 
states, a duty to assist, not a duty to prove a claim with 
the Veteran only in a passive role."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (citations omitted).

Moreover, missing STRs, while indeed unfortunate, does not 
obviate the need for the Veteran to have medical nexus 
evidence supporting his claim by suggesting a correlation 
between his currently claimed condition and his military 
service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 


In other words, missing STRs do not lower the threshold for 
an allowance of a claim.  There is no reverse presumption for 
granting a claim.  The legal standard for proving a claim is 
not lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 
194-95 (1999).  And here, unfortunately, as will be 
explained, the record does not contain the required 
supporting medical nexus evidence in this particular 
instance.  

In February 2008, the RO made a formal finding on the 
unavailability of the Veteran's service records.  In an 
effort to reconstruct the records concerning his military 
service, the RO provided him a National Archives (NA) Form 
13055, which he returned to the RO.  But it did not contain 
sufficient information required to conduct a proper search.  
He therefore was provided another NA Form 13055, which he 
returned in October 2007.  But a search again was not 
conducted because the information he had provided was not 
detailed enough, and the RO subsequently concluded that his 
STRs were unavailable and that further attempts to obtain 
them would be futile.  38 C.F.R. § 3.159(c)(2) and (3).

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided sufficient opportunity to submit evidence and 
argument in support of his claims, and to respond to his VCAA 
notices.

A post-decisional March 2006 letter informed the Veteran of 
the disability rating and effective date elements of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  He was given an opportunity to respond to that 
additional letter, and in the July 2007 SSOC his claims were 
readjudicated.  So there is no prejudice to him because his 
claims have been reconsidered since providing that additional 
VCAA notice.  See again Mayfield IV and Prickett, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claims, and in obtaining evidence pertinent to 
his claims under the VCAA.  Therefore, no useful purpose 
would be served in remanding this case for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be established 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed; in the absence of 
this proof, there is no valid claim).

Concerning this, the Veteran has the required diagnoses of 
bilateral hearing loss and candida esophagitis, so the 
outcome of the appeal of these claims turns, instead, on 
whether these conditions are somehow attributable to his 
military service, not whether he has them.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran does not, however, have the required diagnosis of 
tinnitus.  During a November 2005 VA audio examination, the 
examiner stated the Veteran did not report experiencing any 
episodes of tinnitus (i.e., ringing in his ears), and the 
examiner did not diagnose this condition.  The other medical 
evidence of record for consideration also does not show a 
diagnosis of or treatment for tinnitus.  Consequently, as 
there is no medical confirmation the Veteran has this 
condition, his claim for tinnitus must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded 
to an Applicant who has disability existing on the date of 
the application, not for past disability).

Bilateral Hearing Loss

With regards to a claim specifically for service connection 
for hearing loss, the Veteran must have sufficiently 
diminished hearing before VA considers it to be an actual 
disability, irrespective of the requirement that he also have 
competent medical nexus evidence linking his current hearing 
loss disability to his military service.  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In November 2005, as mentioned, the Veteran had a VA audio 
examination.  The examiner reviewed the Veteran's claims file 
for the pertinent medical and other history, including the 
only STRs of record, the reports of the Veteran's October 
1953 and April 1955 military discharge physicals.  The 
Veteran reported exposure to noise during his military 
service from artillery, mortars, heavy equipment, bombs, and 
other sounds typically involved in combat.  He stated that he 
crawled under a 155 Howitzer to hide, and that the gun went 
off, disabling his hearing for a long time after that 
incident.  He added that, prior to serving in the military, 
he was a farmer and used farm animals for plowing rather than 
machinery, and that, after leaving the military, he worked as 
a truck driver for 35 years.  

At the conclusion of the evaluation, which confirmed the 
Veteran had sufficient hearing loss in each ear to be 
considered a disability by VA standards (i.e., according to 
the requirements of 38 C.F.R. § 3.385), the examiner 
diagnosed bilateral hearing loss.  And as for the etiology of 
this hearing loss, the examiner explained that the Veteran's 
two military discharge physicals show he had 15/15 hearing 
based upon the whispered voice test, so normal hearing, but 
which is not considered a valid indicator of true organic 
acuity because that type of test does not address high 
frequencies.  Nevertheless, the examiner went on to conclude 
that, although it appeared the Veteran was not exposed to 
loud noise prior to entering the military, it was still 
uncertain whether he entered service with hearing loss, as 
his induction physicals were missing from the record.  
Additionally, said the VA examiner, though the whispered 
voice test used when the Veteran was in the military was not 
a sufficient indicator of whether he had hearing loss, it was 
difficult to determine whether he had hearing loss due to his 
post-service career as a truck driver (as opposed to noise 
exposure coincident with his military service).  Ultimately, 
the examiner determined that any opinion made on etiology 
would be mere speculation.

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).  The Court has also held that medical 
opinions that are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Consequently, though unfortunate, there is no medical nexus 
evidence currently on file providing the required link or 
correlation between the Veteran's periods of military service 
and his current bilateral hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993) and Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).


As a layman, the Veteran is competent to testify concerning 
any difficulties he may have had with his hearing while in 
the military and/or during the many years since.  But he is 
not competent to provide the required probative medical 
opinion actually linking his current bilateral hearing loss 
to his military service; this, instead, requires supporting 
medical nexus evidence, which, as mentioned, he simply 
does not have.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Since, for these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim, the provisions of 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding reasonable 
doubt are not applicable, and his claim must be denied.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Candida Esophagitis

The Veteran asserts that his candida esophagitis was caused 
by his 
service-connected loss of teeth.  Service connection for loss 
of teeth (for treatment purposes only) was granted in a 
December 2007 rating decision.  38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 4.150, 17.161.

The Veteran also asserts his candida esophagitis was cased by 
his service-connected shrapnel injuries.  

Service connection on this secondary basis is permissible if 
it is shown the condition claimed is proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) & (b); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Concerning aggravation, 
however, compensation is only payable for the amount of 
additional disability attributable to the aggravation.

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

In March 2004 the Veteran had an esophageal biopsy, and the 
resulting diagnosis was candida esophagitis.  He received 
treatment for this condition, but the treatment records do 
not provide the required linkage between this condition and 
his military service - including, in particular, by way of 
his service-connected loss of teeth and shrapnel injuries.  

The Veteran also had a VA esophagus examination in November 
2005.  He complained of vomiting after eating.  He believed 
his shrapnel injuries in service had caused his esophagitis.  
He had an esophagogastroduodenoscopy (EGD) that revealed an 
esophageal stricture, which was dilated, along with evidence 
of candida esophagitis.  He received treatment for these 
conditions and his vomiting subsequently resolved, with no 
recurring problems as of the time of that VA compensation 
examination.  He also reported a history of squamous cell 
cancer of the neck in 1987, with no recurrence after 
treatment.  

On objective clinical examination, the Veteran had a scar 
from the radical surgery on his neck and shrapnel wound scars 
on his upper back and anterior chest.  The examiner concluded 
the Veteran's candida esophagitis was unrelated to his 
shrapnel injury.  



The remaining medical and other records on file for 
consideration show a history of candida esophagitis and 
vomiting, but do no provide the required link between this 
condition and the Veteran's military service or his service-
connected disabilities.  And, as mentioned, in the absence of 
this necessary linkage, service connection cannot be granted 
on either a secondary or direct basis.  See McQueen v. West, 
13 Vet. App. 237 (1999) (indicating, like in Wallin and 
Velez, that competent medical nexus evidence is required to 
associate a secondary condition with a service-connected 
disability).

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102 regarding reasonable doubt 
are not applicable, and the claim must be denied.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus denied.  

Service connection for candida esophagitis is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


